DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed on 02/02/2022, with respect to the rejection of the claims in view of Hanna (US 9,049,821) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Poojary et al. (US 2021/0079630) as indicated in the below rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poojary et al. (US 2021/0079630).
With regards to claim 1:
	Poojary et al. discloses (refer to Fig. 1 below) a computer network system comprising:
 	a device (100) for monitoring and controlling the flow of water through a pipe (waterline), said device comprising:
 	a. sensors (103, 115, 117, 121, 133) for measuring environmental parameters of water in said pipe, said environmental parameters including flow rate and pressure, 
 	b. a valve (101) which controls the flow of water through said pipe, an electrical actuator (105) operably coupled to the valve, 
 	c. a radiofrequency transmitter (107, 131) for transmitting data;
 	d. a radiofrequency receiver (136, 131) for receiving a signal; and
 	e. a computer processing module (109) adapted to receive data generated by the detector or detectors (sensors), 
 	the computer processing module (109) being in data communication with the radiofrequency transmitter and radiofrequency receiver, and the electrical actuator (105) moves in response to a signal generated by the computer processing module; and
 	a remote central computing apparatus (136, 111) adapted to receive data from the device; wherein data relating to the environmental parameters and the state of the valve is transmitted via the radiofrequency transmitter to the remote central computing apparatus 
 	and data relating to the environmental parameters and the state of the valve is received by the remote central computing apparatus, stored in a database (111) and analysed to establish patterns of water usage (user signature; see [0009]-[0013]);
 	the remote central computing apparatus is programmed to compare real time data received from the device with the established patterns of water usage, and transmit a signal to the device dependent on the results of the comparison; wherein 
 	on detection of such a signal, the receiver sends a command to the electrical actuator, which moves in response, and consequently opens or closes the valve (see [0014]-0015]).

    PNG
    media_image1.png
    1162
    1029
    media_image1.png
    Greyscale

Fig. 1

With regards to claim 2:
	Poojary et al. discloses ([0014]-[0015]) the computer network system according to claim 1 wherein the signal transmitted by the remote central computing apparatus causes the device to prevent water flow through a pipe.
With regards to claim 3:
	Poojary et al. discloses the computer network system according to claim 1, wherein the remote central computing apparatus (136, 111) relays data to one or more further data processing devices (113).
With regards to claim 4:
	Poojary et al. discloses the computer network system according to claim 1, wherein the remote central computing apparatus (136, 111) receives data from a plurality of devices (107, 113).
With regards to claim 5:
	Poojary et al. discloses the computer network system according to claim 1, wherein the sensor comprises a flowmeter (103).
With regards to claim 7:
	Poojary et al. discloses the computer network system according to claim 1, wherein the radiofrequency transmitter and radiofrequency receiver are both comprised within a transceiver (131).
With regards to claim 10:
	Poojary et al. discloses ([0026]) the computer network system according to claim 1, which transmits a signal at regular intervals regardless of the status of the device.

With regards to claim 12:
	Poojary et al. discloses a device (water management system) for use in the computer network system of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al., as applied to claim 5 above, and further in view of  McNiel et al. (US 10,150,145).
With regards to claim 6:
	Poojary et al. discloses the computer network system according to claim 5 (see rejected claim 5 above).
	Poojary et al. does not disclose the flow meter is also a hydroelectric power generator.
	McNiel et al. discloses (refer to Fig. 2 below) a valve control device comprising: an electrically control valve (108) controlled by a controller (104), and a flow meter (102) which is a hydroelectric power generator which generates electric power to charge a battery (116) which provides electric power to the controller and the valve.
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to modify the system of Poojary et al. to have the flow meter design as disclosed by McNiel et al. wherein the flow meter is a hydroelectric power generator as an alternative design for the flow meter (103) of Poojary et al. to provide the system with the ability of self-electric powered so that the system can be used at a location wherein the wall electric power supply is not available.
	Poojay et al., as modified, discloses the system of according to claim 6.

    PNG
    media_image2.png
    417
    386
    media_image2.png
    Greyscale

Fig. 2
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al., as applied to claim 1 above, and further in view of  Hanna (US 9,049,821).
With regards to claim 8:
	Poojary et al. discloses the computer network system according to claim 1 (see rejected claim 1 above), wherein the radiofrequency transmitter and radiofrequency receiver are wireless network devices.
Poojary et al. does not disclose the radiofrequency transmitter and radiofrequency receiver are low power, wide area network devices.
Hanna discloses (column 6, lines 45-65) a computer network system of a device for monitoring and controlling the flow of water through a pipe comprising a radiofrequency transmitter for transmitting data and a radiofrequency receiver for receiving a signal, wherein the radiofrequency transmitter and radiofrequency receiver are low power, wide area network devices.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to modify the system of Poojary et al. to have the radiofrequency transmitter and radiofrequency receiver are low power, wide area network devices as disclosed by Hanna as an alternative design since they are both utilized in the computer network for controlling and monitoring the flow of water through a pipe.
With regards to claim 9:
Poojary et al., as modified, discloses the computer network system according to claim 8 wherein the radiofrequency transmitter and radiofrequency receiver use spectrum below 1GHz together with a direct sequence spread spectrum modulation (Hanna, Column 6, lines 45-65).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al. and McNiel et al. (US 10,150,145), and further in view of  Hanna (US 9,049,821).
With regards to claim 11:
Poojary et al., as modified in view of McNiel et al., discloses the network system of claim 1 having the electrical storage means (battery) being charged by the hydroelectric power generator.
 Poojary et al., as modified in view of McNiel et al., does not disclose the device transmits a signal in the event that the charge held in the electrical storage means reaches a certain level.
Hanna discloses the computer network system of a device for monitoring and controlling the flow of water through a pipe wherein the device transmits a signal in the event that the charge held in the electrical storage means reaches a certain level (column 8, lines 9-10: “ the central website may report the percentage of battery life remaining”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to modify the modified system of Poojary et al. to have the radiofrequency transmitter transmits a signal in the event that the charge held in the electrical storage means reaches a certain level to the website as disclosed by Hanna to report the percentage of battery life remaining to provide the system the ability of monitoring the charge held in the electrical storage means.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753